DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS filed 10/8/2019 has been considered.
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the time period" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hazay et al. (U.S. Patent Application Publication Number 2019/0364057), hereinafter referred to as Hazay, in view of Rathor et al. (U.S. Patent Number 10,027,689), hereinafter referred to as Rathor.
Hazay disclosed techniques for detecting infections based on monitored network activity.  In an analogous art, Rathor disclosed techniques for infection detection and visualization.  Both systems are directed to malware detection in computer networks.
Regarding claim 1, Hazay discloses a method of analyzing detected malware, comprising: selecting related malware for evaluation from a database of observed malware (paragraph 24, performs operations on data collected and stored in data warehouse); extracting static and dynamic features of the malware samples from the selected malware in the database and an observation time of each of the malware samples from the selected malware (paragraph 28, analyzing header data and performing DPI operations, and paragraph 26, date and time of activity); and creating a report illustrating change in at least one of static and dynamic features of the selected malware over time (paragraph 24, generates analytics report, and paragraph 53, determines or re-confirms infected devices based on characteristics).
Hazay does not explicitly state that the related malware is a family of related malware and that the report is a visualization.  However, analyzing malware in such a fashion was well known in the art as evidenced by Rathor.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, the combination of Hazay and Rathor discloses extracting a geographic location of a command and control server associated with malware samples, wherein the created visualization further illustrates the number of distinct geographic areas in which the malware was found (Hazay, paragraph 26, geo-location information of servers).
Regarding claim 3, the combination of Hazay and Rathor discloses wherein the distinct geographic regions comprise different countries (Hazay, paragraph 26, Russia, China, etc.).
Regarding claim 4, the combination of Hazay and Rathor discloses wherein creating the visualization further comprises creating a first visualization for malware samples having geographic location data for a command and control server and a second visualization for malware samples not having geographic data for a command and control server (Hazay, paragraph 26, activity data may or may not include geo-location information).
Regarding claim 5, the combination of Hazay and Rathor discloses wherein creating a visualization further comprises combining data by observation time period for visualization (Hazay, paragraph 26, activity over recent time period).
Regarding claim 6, the combination of Hazay and Rathor discloses wherein the time period for combining data comprises a day, a week, a month, or three months (Hazay, paragraph 26, past 24 hours, past 7 days, etc.).
Regarding claim 7, the combination of Hazay and Rathor discloses wherein the database comprises malware detections received from a network of installed anti-malware tools configured to report detected malware to a central service (Hazay, paragraph 23, network probe units).
Regarding claim 8, the combination of Hazay and Rathor discloses wherein creating the visualization further comprises illustrating a cluster of malware detections as an object having a size indicating the number of features in the clustered malware detections (Rathor, column 3, lines 28-44, grouping of events, and Hazay, paragraph 26, characteristics of activity, where utilizing objects of various sizes to display data of the prior art would have been an obvious variation for one of ordinary skill with knowledge of related visualizations).
Regarding claim 9, the combination of Hazay and Rathor discloses wherein the object illustrating the cluster of malware detections has a size indicating the number of dynamic features in the clustered malware detections (Rathor, column 3, lines 28-44, grouping of events, and Hazay, paragraph 26, characteristics of activity, and paragraph 28, DPI operations, where utilizing objects of various sizes to display data of the prior art would have been an obvious variation for one of ordinary skill with knowledge of related visualizations).
Regarding claim 10, the combination of Hazay and Rathor discloses wherein the object illustrating the cluster of malware detections has a size indicating the number of dynamic plus static features in the clustered malware detections (Rathor, column 3, lines 28-44, grouping of events, and Hazay, paragraph 26, characteristics of activity, and paragraph 28, DPI operations and header data, where utilizing objects of various sizes to display data of the prior art would have been an obvious variation for one of ordinary skill with knowledge of related visualizations).
Regarding claim 11, the combination of Hazay and Rathor discloses wherein creating the visualization further comprises illustrating a cluster of malware detections as an object having a size indicating the number of malware detections (Rathor, column 3, lines 28-44, grouping of events, and Hazay, paragraph 32, detects multiple accesses, where utilizing objects of various sizes to display data of the prior art would have been an obvious variation for one of ordinary skill with knowledge of related visualizations).
Regarding claim 12, the combination of Hazay and Rathor discloses wherein creating the visualization further comprises illustrating a cluster of malware detections as an object having a color indicating the number of different command and control servers associated with the malware detections in the cluster (Rathor, column 3, lines 28-44, grouping of events, and Hazay, paragraph 31, detects C&C servers, where utilizing objects of various colors to display data of the prior art would have been an obvious variation for one of ordinary skill with knowledge of related visualizations).
Regarding claim 13, the combination of Hazay and Rathor discloses wherein different command and control servers are grouped by country (Hazay, paragraph 26, Russia, China, etc.).
Regarding claim 14, the combination of Hazay and Rathor discloses wherein the object illustrating the cluster of malware detections has a characteristic indicating the number of features that vary between the clustered malware detections (Rathor, column 3, lines 28-44, grouping of events, and column 22, lines 1-14, identifies events not observed).
Regarding claim 15, Hazay discloses a malware characterization system, comprising: a processor; a memory; a data structure configured to store information related to observed malware (paragraph 24, data warehouse); and software instructions stored in a machine-readable medium that when executed on the processor are operable to cause the system to select related 
Hazay does not explicitly state that the related malware is a family of related malware and that the report is a visualization.  However, analyzing malware in such a fashion was well known in the art as evidenced by Rathor.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hazay by adding the ability for selecting a family of related malware and creating a visualization of the selected malware family as provided by Rathor (see column 2, lines 48-66, malware family, and visual representation).  One of ordinary skill in the art would have recognized the benefit that providing visual representations of malware detection would assist in allowing security personnel to better understand potential effects caused by malicious exploits (see column 1, lines 40-48).
Regarding claim 16, the combination of Hazay and Rathor discloses extracting a geographic location of a command and control server associated with malware samples, wherein the created visualization further illustrates the number of distinct geographic areas in which the malware was found (Hazay, paragraph 26, geo-location information of servers).
Regarding claim 17, the combination of Hazay and Rathor discloses wherein creating the visualization further comprises creating a first visualization for malware samples having geographic location data for a command and control server and a second visualization for malware samples not having geographic data for a command and control server (Hazay, paragraph 26, activity data may or may not include geo-location information).
Regarding claim 18, the combination of Hazay and Rathor discloses wherein creating a visualization further comprises combining data by observation time period for visualization (Hazay, paragraph 26, activity over recent time period), the time period for combining data comprises a day, a week, a month, or three months (Hazay, paragraph 26, past 24 hours, past 7 days, etc.).
Regarding claim 19, the combination of Hazay and Rathor discloses wherein creating the visualization further comprises illustrating a cluster of malware detections as an object having characteristics indicating one or more of the number of features in the clustered malware detections, the number of malware detections during a period of time, the number of different command and control servers associated with the malware detections in the cluster, and the number of features that vary between the clustered malware detections (Rathor, column 3, lines 28-44, grouping of events, and Hazay, paragraph 26, characteristics of activity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rostami-Hesarsorkh et al. (U.S. Patent Application Publication Number 2017/0251003) disclosed techniques for determining whether malware samples are similar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493